Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 14 is objected to because of the following informality: Amended Claim 14 Line 3 could read, “…for the securement of the cap (17) ….”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 2, 4-8, 10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Amended Claims 2 and 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claims 2 and 10 recite the broad recitation “…the first opening has a diameter that is smaller than a diameter of the second opening …”, and the claim also recites “…in particular in that the diameter of the first opening amounts to 10% to 90%, preferably 30% to 70%, or 50%, of the diameter of the second opening”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Re Amended Claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 4 recites the broad recitation “…the first part is able to be screwed tightly …” and the claim also recites “in particular in a liquid-tight manner, to 
	Re Amended Claims 5 and 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claims 5 and 12 recite the broad recitation, “...the openings are respectively connected by a bottle neck (to one another – Amended Claim 12) …” and the claim also recites “in particular in a communicating manner …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Re Amended Claims 6 and 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claims 6 and 13 recite the broad recitations, “…the bottle neck of the first opening is oriented … at an angle …” and “…the bottle neck of the second opening forms with the bottle neck of the first opening ….”  In addition, the claims also recite the following: “…preferably 45 degrees …”, “…in particular with the longitudinal axis…”, and 
	Re Amended Claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, amended claim 7 recites the broad recitation, “…the body has at least one indicator means …” and the claim also recites “…in particular a marking …” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaughn et al. (2,330,019) [Vaughn].
Re Amended Claims 1 and 9, Vaughn – a nursing bottle – discloses a container for receiving a beverage [Fig. 1], comprising a hollow body, an upper portion [11], which 

    PNG
    media_image1.png
    449
    437
    media_image1.png
    Greyscale

Re Amended Claim 3, Vaughn discloses the first part [11] can be detachable screwed together with the second part [10] to form the body [12, 14, and Col. 1 Lines 32-51].
st part and the thread of the 2nd part correspond with one another in such a way that the first part is able to be screwed tightly, in particular in a liquid-tight manner to the second part [with gasket 17, Fig. 1].
Re Amended Claims 5 and 12, Vaughn discloses the openings are respectively connected by a bottle neck [21 and 22] to the body wherein the bottle necks are equal in length [Figs. 1 and 2].
Re Amended Claims 6 and 13, Vaughn discloses the bottle neck of the first opening is oriented parallel to a longitudinal axis of the container, and the bottle neck of the second opening forms with the bottle neck of the first opening an angle [Fig. 1].
Re Amended Claims 7 and 14, Vaughn discloses at least the bottle neck of the first opening has at least one projection [unnumbered top of neck 21] for the securement of a cap [23], which by means of a ring [bottom of cap 23] can be secured to the bottle neck, and the body has at least one indicator means [18] for the fill height of the beverage in the body [Fig. 1].
Re Amended Claims 8 and 15, Vaughn discloses the body, the first part [11, metal] the second part [10, glass] are produced from glass or metal [see MPEP 608.02 (IX) for the cross-section of glass and metal].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughn as applied to amended claims 1 and 9 above, respectively, in view of Binnington (2,308,325).
Re Amended Claims 2 and 10, Vaughn does not expressly disclose that the first opening has a diameter that is smaller than a diameter of the second opening.  However, Binnington – a dispensing flask – discloses the first opening [Binnington, 14] has a smaller diameter than the second opening [Binnington, 12].  Vaughn and Binnington are both from the art of bottles with dual openings for dispensing and filling of the container contents.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art discloses the first opening has a smaller diameter than the second opening.  One of ordinary skill would be able to modify the opening of the first opening of Vaughn to be smaller than the second opening, before the effective filing date of the invention with predictable and 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT J HICKS/Primary Examiner, Art Unit 3736